Citation Nr: 1547022	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-18 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant served on active duty for training from April 1977 to June 1977.  He also served in the Army National Guard from June 1977 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the Atlanta, Georgia RO. 

In July 2015, a video hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of entitlement to service connection for lumbar spine, right knee and left knee disabilities.  He testified that he first injured his right knee while in high school but was found fit for the National Guard.  According to the appellant, he reinjured his right knee two to three weeks into basic training in 1977 and his left knee started hurting during basic training as well.  He claims in the alternative that his left knee disorder is due to or aggravated by his right knee disorder.  He claims that he started receiving injections for his knee during service and that he still receives the same treatment.  

The appellant states that his back pain started in the 1980s.  Although he could not pinpoint a specific back injury in service, he expressed that as a cannoeer he had to pick up heavy objects for a long period of time which possibly caused his back pain.  He also claims that his lumbar disability is secondary to his knee disorders.  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  That is to say, when a claim is based on a period of active duty for training, there must be evidence that the individual concerned became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty.

The appellant claims that he injured his knees and was seen during basic training at Fort Sill, Oklahoma hospital two to three times for his knees.  Specifically, he claims to have been seen at the infirmary at times between April 3 and June 4, 1977 while on active duty for training.  Although some service treatment records to include his enlistment examination have been obtained, it appears that the records identified by the appellant are not of record.  The appellant has put VA on notice that records relevant to his claim have not been obtained.  VA has an affirmative duty to assist claimants obtain relevant records. See 38 U.S.C.A. 5103A (b)(1).  In light of the duty to assist, VA should attempt to locate and associate with the record all service treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and attempt to obtain all service personnel and treatment records for the appellant for each and every period of active duty for training and inactive training.  This specifically includes taking efforts to secure medical records directly from Reynolds Community Army Hospital at Fort Sill, Oklahoma.  If the RO cannot locate such records, then specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. After fulfilling any duty to assist, to include the conduct of any necessary VA compensation examinations to address the nature and etiology of any diagnosed low back and/or knee disorder, the RO must readjudicate all claims in light of any additional evidence received.  If the claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




